DETAILED ACTION
The following is a first action on the merits of application serial no. 16/977195 filed 9/1/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 9/1/20, 6/24/21 and 6/3/22 have been considered.
Claim Objections
Claim 7 is objected to because of the following informalities: 
-In line 7, the terms “a” and “separate” should be separated.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that uses a term that can be considered a generic placeholder coupled with functional language. Such claim limitation(s) is/are: “a hydraulic circuit (generic placeholder) that supplies oil discharged by the first hydraulic pump…..(function)” in claim 1. 
However, based upon MPEP 2181, section 1, section A, the term “circuit” is considered a “structural” term that doesn’t invoke 35 U.S.C. 112(f) and will not be interpreted as such.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims above recite the limitation “………a first engagement device and a second engagement device that are the two specific engagement devices……..” in lines 6 and 7.  There is insufficient antecedent basis for the limitation “the two specific engagement devices” in the claims based on claim 1 reciting the limitation “a specific engagement device” in line 4.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 11, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al 20110269583 (IDS cited art).  As to claim 1, Kawakami discloses an oil supply device that supplies oil to a transmission (4) provided in a power transmission path connecting a first driving force source (13) and wheels (via 33), and the transmission is configured to form a first forward speed by hydraulic pressure being supplied to a specific engagement device (5, 6, C1), the oil supply device comprising: a first hydraulic pump (14) driven by power transmitted through the power transmission path; a second hydraulic pump (16) driven by a second driving force source (15) independent from the power transmission path; and a hydraulic circuit that supplies oil discharged by the first hydraulic pump or the second hydraulic pump to a hydraulic drive portion of the specific engagement device ([0038]-[0044]), wherein in a specific state in which the first forward speed is formed by oil discharged from the second hydraulic pump being supplied to the hydraulic drive portion, when a failure occurs (malfunction of pump, i.e., Figure 1, via S1) in which a discharge pressure of the second hydraulic pump is decreased, a state of the hydraulic circuit is switched from a first supply state in which oil discharged from the second hydraulic pump is supplied to the hydraulic drive portion to a second supply state in which oil discharged from the first hydraulic pump is supplied to the hydraulic drive portion ([0056]-[0058]).

As to claim 2, wherein in the second supply state, a state in which the first forward speed is formed is maintained by oil discharged from the first hydraulic pump ([0056]-[0058], describes that the mechanical hydraulic pump is used to maintain speed change ratio as requested when electrical pump malfunctions).

As to claim 3, wherein a discharge capacity of the first hydraulic pump is smaller than a discharge capacity of the second hydraulic pump ([0009], lines 4-10, describes the mechanical pump as a low pressure discharge pump and the electrical pump as a high pressure discharge pump).

As to claim 4, wherein the transmission is configured to form a second forward speed having a larger speed ratio than that of the first forward speed when supply of the hydraulic pressure to the specific engagement device is stopped in a state in which the first forward speed is formed (Figures 3 and 5 describe speed change ratio transitions).

As to claim 10, wherein a discharge capacity of the first hydraulic pump is smaller than a discharge capacity of the second hydraulic pump ([0009], lines 4-10, describes the mechanical pump as a low pressure discharge pump and the electrical pump as a high pressure discharge pump).

As to claim 11, wherein the transmission is configured to form a second forward speed having a larger speed ratio than that of the first forward speed when supply of the hydraulic pressure to the specific engagement device is stopped in a state in which the first forward speed is formed (Figures 3 and 5 describe speed change ratio transitions).

As to claim 14, wherein the transmission is configured to form a second forward speed having a larger speed ratio than that of the first forward speed when supply of the hydraulic pressure to the specific engagement device is stopped in a state in which the first forward speed is formed (Figures 3 and 5 describe speed change ratio transitions).

As to claim 18, wherein the transmission is configured to form a second forward speed having a larger speed ratio than that of the first forward speed when supply of the hydraulic pressure to the specific engagement device is stopped in a state in which the first forward speed is formed (Figures 3 and 5 describe speed change ratio transitions).

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang 20150167835 (IDS cited art).  As to claim 1, Hwang discloses an oil supply device that supplies oil to a transmission (abstract) provided in a power transmission path connecting a first driving force source (ENG) and wheels (well known for vehicles in the art), and the transmission is configured to form a first forward speed ([0036] describes friction members used for shifting which is well known in the art to be based on speed ratio changes) by hydraulic pressure being supplied to a specific engagement device (12), the oil supply device comprising: a first hydraulic pump (2) driven by power transmitted through the power transmission path; a second hydraulic pump (8) driven by a second driving force source (M) independent from the power transmission path; and a hydraulic circuit that supplies oil discharged by the first hydraulic pump or the second hydraulic pump to a hydraulic drive portion of the specific engagement device ([0039]-[0052]), wherein in a specific state in which the first forward speed is formed by oil discharged from the second hydraulic pump being supplied to the hydraulic drive portion, when a failure occurs  ([0060], pump out of order) in which a discharge pressure of the second hydraulic pump is decreased, a state of the hydraulic circuit is switched from a first supply state in which oil discharged from the second hydraulic pump is supplied to the hydraulic drive portion to a second supply state in which oil discharged from the first hydraulic pump is supplied to the hydraulic drive portion ([0060]-[0061], [0070]).

As to claim 10, wherein a discharge capacity of the first hydraulic pump is smaller than a discharge capacity of the second hydraulic pump (abstract, describes the mechanical pump as a low pressure discharge pump and the electrical pump as a high pressure discharge pump).

Allowable Subject Matter
Claims 5-9, 12, 13, 15-17, 19 and 20 are objected to (via prior art purposes only) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 5 in combination with claims 1-4)……… wherein the hydraulic circuit has, in an oil passage that connects a first discharge port that is a discharge port of the first hydraulic pump and the hydraulic drive portion, a first switching valve that is able to switch between a first allowing state in which oil is allowed to flow from a first discharge port side to a hydraulic drive portion side and a first blocked state in which oil is blocked from flowing from the first discharge port side to the hydraulic drive portion side, and a state of the first switching valve is switched to the first blocked state in a state in which the failure has not occurred in the specific state or a state in which the second forward speed is formed, and is switched to the first allowing state when the failure has occurred in the specific state.
-(as to claim 12 in combination with claim 1)……. wherein the hydraulic circuit includes, in an oil passage that connects a second discharge port that is a discharge port of the second hydraulic pump and the hydraulic drive portion, a control valve for controlling hydraulic pressure supplied to the hydraulic drive portion, the control valve includes an input port to which oil is input from a second discharge port side, an output port that is in communication with the hydraulic drive portion, and a drain port that is in communication with a drain oil passage, and in the second supply state, oil discharged from the first hydraulic pump is sequentially passed through the drain port and the output port to be supplied to the hydraulic drive portion.
-(as to claim 13 in combination with claim 1)…….. a rotating electrical machine that is the first driving force source; the transmission; and an output member that is drivingly coupled to the wheels, wherein the transmission includes a first engagement device and a second engagement device that are the two specific engagement devices, and a differential gear device, the differential gear device at least includes, in an order of rotational speed, a first rotating element that is drivingly coupled to the rotating electrical machine, a second rotating element that is drivingly coupled to the output member, and a third rotating element that is selectively fixed to a non-rotating member by the second engagement device, two rotating elements of the first rotating element, the second rotating element, and the third rotating element are coupled by the first engagement device in an engagement state or the differential gear device includes the first rotating element, the second rotating element, the third rotating element, and a fourth rotating element fixed to a non- rotating member by the first engagement device in the engagement state, in an order of rotation speed, a reaction force torque that is applied to the third rotating element when the rotating electrical machine outputs a normal rotation torque in a forward power running direction is a first reaction force torque, and a reaction force torque that is applied to the third rotating element when the rotating electrical machine outputs a reverse rotation torque in a direction opposite to the normal rotation torque is a second reaction force torque, the second engagement device is configured so as to at least be able to be switched between a one-direction restriction state in which rotation of the third rotating element is restricted to one direction and a rotation restriction state in which rotation of the third rotating element is restricted in both directions, and in the one-direction restriction state, the second engagement device restricts rotation of the third rotating element in a rotation direction caused by the first reaction force torque and allows rotation of the third rotating element caused by the second reaction force torque, the first engagement device is switched to the engagement state by hydraulic pressure being supplied to a first hydraulic drive portion that is the hydraulic drive portion of the first engagement device, and the second engagement device is switched to the one-direction restriction state by hydraulic pressure being supplied to a second hydraulic drive portion that is the hydraulic drive portion of the second engagement device.
-(as to claim 15 in combination with claims 1, 10 and 14) ……… wherein the hydraulic circuit has, in an oil passage that connects a first discharge port that is a discharge port of the first hydraulic pump and the hydraulic drive portion, a first switching valve that is able to switch between a first allowing state in which oil is allowed to flow from a first discharge port side to a hydraulic drive portion side and a first blocked state in which oil is blocked from flowing from the first discharge port side to the hydraulic drive portion side, and a state of the first switching valve is switched to the first blocked state in a state in which the failure has not occurred in the specific state or a state in which the second forward speed is formed, and is switched to the first allowing state when the failure has occurred in the specific state.
-(as to claim 19 in combination with claims 1 and 2)……. wherein the hydraulic circuit includes, in an oil passage that connects a second discharge port that is a discharge port of the second hydraulic pump and the hydraulic drive portion, a control valve for controlling hydraulic pressure supplied to the hydraulic drive portion, the control valve includes an input port to which oil is input from a second discharge port side, an output port that is in communication with the hydraulic drive portion, and a drain port that is in communication with a drain oil passage, and in the second supply state, oil discharged from the first hydraulic pump is sequentially passed through the drain port and the output port to be supplied to the hydraulic drive portion.
-(as to claim 20 in combination with claims 1 and 2)…….. a rotating electrical machine that is the first driving force source; the transmission; and an output member that is drivingly coupled to the wheels, wherein the transmission includes a first engagement device and a second engagement device that are the two specific engagement devices, and a differential gear device, the differential gear device at least includes, in an order of rotational speed, a first rotating element that is drivingly coupled to the rotating electrical machine, a second rotating element that is drivingly coupled to the output member, and a third rotating element that is selectively fixed to a non-rotating member by the second engagement device, two rotating elements of the first rotating element, the second rotating element, and the third rotating element are coupled by the first engagement device in an engagement state or the differential gear device includes the first rotating element, the second rotating element, the third rotating element, and a fourth rotating element fixed to a non- rotating member by the first engagement device in the engagement state, in an order of rotation speed, a reaction force torque that is applied to the third rotating element when the rotating electrical machine outputs a normal rotation torque in a forward power running direction is a first reaction force torque, and a reaction force torque that is applied to the third rotating element when the rotating electrical machine outputs a reverse rotation torque in a direction opposite to the normal rotation torque is a second reaction force torque, the second engagement device is configured so as to at least be able to be switched between a one-direction restriction state in which rotation of the third rotating element is restricted to one direction and a rotation restriction state in which rotation of the third rotating element is restricted in both directions, and in the one-direction restriction state, the second engagement device restricts rotation of the third rotating element in a rotation direction caused by the first reaction force torque and allows rotation of the third rotating element caused by the second reaction force torque, the first engagement device is switched to the engagement state by hydraulic pressure being supplied to a first hydraulic drive portion that is the hydraulic drive portion of the first engagement device, and the second engagement device is switched to the one-direction restriction state by hydraulic pressure being supplied to a second hydraulic drive portion that is the hydraulic drive portion of the second engagement device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-JP200174130 (IDS cited) is described in the present specification as showing that it is well known in the art to switch discharge supply pressure from a failed electric pump to a mechanical pump.
-Wi et al 20140060677, 20140060679 and 20140060676 in [0051]-[0052] shows that it is well known in the art to switch discharge supply pressure from a abnormal operated electric pump to a mechanical pump.
-The corresponding CN 2019800253684 office action cites the Hwang art as meeting the limitations of corresponding claims similar to the non-rejected present invention claims, however, the paragraphs cited in the CN action pertaining to Hwang do not meet the limitations as recited.
-The corresponding JP 2020515560 and JP PCT written opinion office actions cite a combination of art as meeting the limitations of corresponding claims (in particular claims 9, 13 and 20) similar to the non-rejected present invention claims, however, the combination of art as described in the JP actions do not meet the limitations as recited and wouldn’t be obvious to combine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Mon-Fri: 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        December 3, 2022